Citation Nr: 1522595	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-28 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date for service connection for diabetes mellitus, type II, prior to January 21, 2008.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left bundle branch block (LBBB).   

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for disability of both hands.  

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for disability of both arms. 

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for disability of both feet.  

7.  Entitlement to service connection for disability of both hips.  

8.  Entitlement to an increased rating for diabetes mellitus, rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from June 1967 to April 1970, and he served in the Republic of Vietnam from December 1967 to December 1968. 

This matter came before the Board of Veterans' Appeals (Board) from a January 2013 a rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision also denied service connection for disabilities of each leg.  

The Veteran's February 2013 Notice of Disagreement (NOD) specifically itemized the claims denied in January 2013 but did not disagree with the denial of service connection for disabilities of each leg.  That NOD also stated that there was disagreement with a denial of service connection of hearing loss of the left ear.  However, the January 2013 rating decision did not addressed such a claim.  Subsequently, a November 2013 rating decision denied service connection for hearing loss of the left ear but no NOD has been filed as to that rating decision.  

The Veteran and his wife testified at a hearing in April 2014 before the undersigned Veterans Law Judge (VLJ) at a videoconference.  A transcript thereof is contained within Virtual VA.  

The Board notes that the Veteran has stated that he does not understand why he was not receiving VA disability compensation of 50 percent inasmuch as his service-connected post-traumatic stress disorder (PTSD) is rated 30 percent disabling and his service-connected diabetes is rated 20 percent disabling.  In this regard, the total amount of VA disability compensation is not determined by adding the ratings assigned for multiple disabilities but by using the combined disability rating chart at 38 C.F.R. § 4.25.  Under that provision, the 30 percent and 20 percent ratings combine, when rounded down, to 40 percent, which is the rate at which disability compensation is payable to the Veteran.  

Following the videoconference, in December 2014 the Veteran's service representative submitted additional evidence, together with a waiver of initial RO consideration of such evidence.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except as otherwise stated herein.  

The issues of service connection for disability of both hips, and de novo adjudication on the merits, following reopening, of the claims for service connection for hypertension, left bundle branch block, and disabilities of the hands, arms, and feet are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDINGS OF FACT

1.  The initial claim for service connection for diabetes, received on June 9, 2006, was denied by an unappealed rating decision, of which the Veteran was notified, in June 2007; thereafter, private clinical records show an elevated glucose level on January 21, 2008, and he was subsequently diagnosed with diabetes, and reapplied for service connection on February 12, 2008.  

2.  A July 2008 rating decision granted service connection for diabetes but an unappealed rating decision in October 2008 assigned an effective date of January 21, 2008, having found clear and unmistakable in the July 2008 assignment of an effective date of February 12, 2008.  

3.  The Veteran was notified of an August 2009 rating decision by letter that same month which denied reopening of the claim for service connection for LBBB and denied service connection for hypertension and for disabilities of the hands, arms, and feet. The Veteran did not appeal that decision and it is final.  

4.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claims for service connection for hypertension, a LBBB, disabilities of both hands, both arms, and both feet.  

5.  The Veteran's diabetes mellitus is controlled with oral medication and diet; and regulation of activities is not required.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date for service connection for diabetes mellitus, type II, prior to January 21, 2008, are not met.  38 U.S.C.A. §§ 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a), (b) and (c), 3.400, 20.302(a), 20.1103 (2014).  

2.  The Veteran was notified of n August 2009 rating decision by letter that same month which denied reopening of the claim for service connection for LBBB and denied service connection for hypertension and for disabilities of the hands, arms, and feet; and as he did not appeal it that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014). 

3.  The criteria for reopening the claims for service connection for hypertension, a LBBB, disabilities of both hands, both arms, and both feet are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

4.  The criteria for a rating greater than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in September 2012 as to the claim for service connection for disability of the hips, and by letter in January 2011 as to the other claims on appeal, the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that in a new and material evidence claim, VCAA notice must include the reason(s) for a prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for a prior denial, i.e., (the elements for claim substantiation that were found not to exist).  

Moreover, the claims which were previously denied are reopened and will be adjudicated de novo in light of the submission of new and material evidence.  

With respect to the increased rating claim, VA must provide notification that to substantiate an increased rating claim there must be medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  Here, the Veteran was provided with initial notice of how to substantiate his claim for a higher rating by the RO letter in January 2011.  He was provided information on how disability ratings were assigned, in compliance with the holding in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, or are contained in electronic claims processing systems of VA.  The service treatment records (STRs) are on file.  The Veteran has been provided a VA examination as to the severity of his diabetes.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The videoconference focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Effective Date for Service Connection for Diabetes Mellitus, Type II

The Veteran initially filed a claim for service connection for diabetes on June 9, 2006.  The Veteran was notified by an RO letter of June 8, 2007, that service connection was denied by a rating decision of that month because the evidence did not show that he had been diagnosed as having diabetes.  

The Veteran did not appeal the June 2007 rating decision but reapplied for service connection for diabetes on February 12, 2008, stating that he had been diagnosed as having diabetes within the last six months.  

Clinical records of Dr. J. H. were received on June 30, 2008, and show that on January 21, 2008, the Veteran had an elevated glucose level and that on January 28, 2008 he had an elevated "HGB A1C" level.  On February 4, 2008, Dr. J. H. discussed with the Veteran the nature of his diabetes, and he was started on Amaryl.  

The Veteran was notified by an RO letter of July 13, 2008, of a rating decision that month which granted service connection for diabetes and assigned an initial 20 percent disability rating, all effective February 12, 2008, date of the application to reopen.

The Veteran did not appeal the July 2008 rating decision but, subsequently, an October 2008 rating decision found that there was clear and unmistakable error (CUE) in the July 2008 rating decision's assignment of February 12, 2008, as the proper effective date for the grant of service connection for diabetes.  

Specifically, the October 2008 rating decision found that since the Veteran filed a reopened claim for service connection for diabetes within 1 year of the June 1, 2007, denial, an earlier effective date of January 21, 2008, (as date of entitlement on a factual basis) was warranted because this was the earliest date of medical evidence showing an elevated glucose level, followed by a diagnosis of diabetes.  

The Veteran was notified of the October 2008 rating decision by RO letter of October 20, 2008, and informed of his right to appeal the October 2008 rating decision.  The Veteran did not appeal that October 2008 rating decision.  

Because the Veteran did not appeal the October 2008 rating decision's assignment of January 21, 2008, as effective date for service connection for diabetes, that rating decision is final and is a bar to an earlier effective date in the absence of clear and unmistakable error (CUE) under 38 C.F.R. § 3.105(a).  See also 38 U.S.C.A. § 7105(c) (an unappealed rating action is final); 38 C.F.R. §§ 3.104(a) (a rating action is final), 20.302(a) (without timely filed NOD a rating decision is final) and 20.1103 (properly notified unappealed rating decision if final).  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006) it was held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier-effective-date claim in an attempt to overcome the finality of an unappealed RO decision.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id. at 300.  Although there are exceptions to the rule of finality and the application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of CUE, a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See id. at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final VA decision).  

Here, there is no allegation of CUE in the October 2008 rating decision.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In this instance, the record does not reflect that the award of VA benefits for diabetes was premised in any way on service records not previously associated with the Veteran's earlier claim.  38 C.F.R. § 3.156(c).

Contrary to the RO's statement in the October 2008 rating decision, the private clinical records of Dr. J. H. which served to establish the date of entitlement on a factual basis, i.e., facts found, were received on June 30, 2008, more than one year after the June 8, 2007, notification letter informing the Veteran of the denial of his original claim for service connection for diabetes.  

In other words, it is not the dates of treatment to which newly received evidence refer which governs.  Rather, it is when the additional evidence is received, even if they address and establish treatment prior to or within one year of the notice of the prior final decision.  Thus, the June 2007 rating decision is final and the original claim received in June 2006 cannot be the proper effective date. 

The Veteran's applied to reopen the claim for service connection for diabetes on February 12, 2008.  However, the date of entitlement is not shown to pre-date January 21, 2008, the date that a laboratory study revealed that he had an elevated glucose level.  As such, the date of entitlement is the earlier of the date of receipt of the claim or date that entitlement, i.e., facts found, is shown.  In actuality, the proper effective date should be the latter of these two dates, i.e., February 12, 2008, and not the earlier date (of when entitlement was shown) of January 21, 2008.  

To the extent that the Veteran was granted an effective date os January 21, 2008, which is prior to the correct effective date of February 12, 2008, he is not prejudiced thereby.  Moreover, the Board again notes that there is no allegation of CUE in the October 2008 rating decision, or any rating decision nor is any CUE therein apparent to the Board.  Accordingly, an effective date prior to January 21, 2008, for service connection for diabetes is not warranted.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or any abnormality of heart action during service will permit service connection for arthritis or disease of the heart first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including cardiovascular-renal disease, which included hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

The term cardiovascular-renal disease, including hypertension, applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease; and since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the 1-year period will be given the same benefit of service connection as any of the chronic diseases listed.  38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA regulations provide that a Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era, i.e., from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not so exposed.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

However, note 2 to 38 C.F.R. § 3.309(e) provides that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

Also included in the list of such diseases is acute and subacute peripheral neuropathy (which means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset).  38 C.F.R. § 3.309(e).  

However, effective as to all claims pending or filed on or after September 6, 2013, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to 38 C.F.R. § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed.Reg. 54763 - 54766 (September 6, 2013).  Here, the Veteran last served in Vietnam in December 1968.  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Reopening

Historically, the Veteran was notified in July 2008 of a rating decision that month which denied service connection for a LBBB but he did not appeal that decision.  

In an August 2009 rating decision, reopening of that claim was denied because new and material evidence had not been submitted.  That decision also denied claims for service connection for hypertension, as well as disabilities of the Veteran's hands, arms, and feet.  He was notified of that decision by letter that same month but he did not appeal that decision and, thus, it became final.  See 38 C.F.R. §§ 3.156(a) and (c), 20.1103 (2014).  

Following the August 2009 rating decision no additional service records were received, and no additional evidence of any kind was received within one-year following notification of the August 2009 rating decision.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Vigil v. Peake, 22 Vet. App. 63, 65 (2008); Cline v. Shinseki, 26 Vet. App. Vet. App. 18, 21 - 26 (2012).  

The Veteran applied to reopen the previously denied claims in October 2010.  This was prior to the September 6, 2013, effective date of the revision to 38 C.F.R. § 3.309(e) of the "early-onset" peripheral neuropathy.  

The January 2013 rating decision which is appealed found that new and material evidence had not been submitted to reopen the claims.  Regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Previously denied service connection claims shall be reopened if the application therefor was received on or after August 29, 2001, and if "new and material" evidence is received, i.e., "new" if it was not of previously of record and "material" in that it relates to an unestablished fact needed for claim substantiation.  It may not be either cumulative or redundant of earlier evidence and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In the reopening context the credibility of the evidence is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new and material if, and assuming its credibility, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  However, VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  

Evidence Previously on File

The STRs are negative for any pertinent disability except that the Veteran sustained a right elbow injury in October 1967 which was felt to possibly have caused a sprain.  All blood pressure readings during service were within normal limits but in a medical history questionnaire in conjunction with the March 1970 examination for service separation the Veteran reported having or having had high blood pressure, and foot problems consisting of athlete's feet which had been corrected.  

On VA general medical examination in October 1970 the Veteran reported that during service he had fallen down steps in 1967 and injured his right elbow.  He now felt as if a piece of bone was sticking out of that elbow.  His blood pressure readings were 156\80 and 140\70.  Examination of his right elbow was negative, and he had full range of motion of that elbow.  The diagnosis was a history of a contusion of the olecranon of the right elbow with current good function.  X-rays of the chest and right elbow revealed no abnormality.  

Private clinical records show that in April 1983 it was noted that the Veteran had developed mild hypertension in 1979.  There was no history of in the past of significant disorders of the cardiovascular system.  He had never experienced unusual spells characterized by hypermetabolic type symptoms.  In November 1983 he had a variety of symptoms including localized, lateralizing left-sided hemiparesthesias, dysequilibrium, hearing difficulty, and left facial numbness with vague visual symptoms which had been progressive over several weeks.  In December 1983 he had an episode of sudden shakings and felt very strange.  After drinking orange juice he felt better.  He suggested the possibility that there had been a problem with hypoglycemia in the past.  Also in the past he had apparently been diagnosed with Dubin Johnson syndrome.  In June 1984 he complained of having had intermittent dizziness and unsteadiness for some time.  He had been on a hypoglycemic diet.  The assessment was vertigo of uncertain etiology.  

In September 1984 Dr. K. H. stated that the Veteran had a variety of diffuse symptom including headache, dysequilibrium, and paresthetic and anesthetic sensations, and one episode of diplopia.  After testing his blood sugar he had been placed on a diet but the symptoms had not remitted.  A physical examination found not significant abnormalities, and there was normal range of motion and normal sensations and reflexes.  The Veteran rejected the suggestion that this was psychosomatically related to stress or tension.  Later in September 1984 he was evaluated by Dr. A. S. who reported that the Veteran had had difficulty with dizziness since June 1983.  By December 1983 his evaluations pointed to a diagnosis of hypoglycemia and he was put on a diet.  After initial improvement, the dizziness returned to its prior state.  In the past an arthroscopy had been done for evacuation of a blood clot in his knee.  He did not now have hypertension but had been on medications for 8 or 9 years.  There was no history of heart trouble.  After returning from Vietnam he had had trouble with his nerves and had had some blackout spells, with tongue swallowing.  His right leg had tingled from time to time.  On physical examination reflexes and sensations were normal.  The impression was that the dizziness and headaches might be related to basilar artery migraine headaches or, alternatively, to a combination of migraine headaches with benign positional vertigo.  The Veteran was hospitalized later in September 1984 for his symptoms and a cervical spine X-ray was unremarkable.  

In January 1989 Dr. K. H. reported having treated the Veteran for hypertension and hypoglycemia.  The physician felt that these conditions could possibly be related to the Veteran's exposure to Agent Orange.  

VA outpatient treatment (VAOPT) records show that in August 2002 the Veteran's blood pressure was 153\93.  In April 2005 there was a diagnosis of hypertension.  And, as to any diabetic peripheral neuropathy, it was reported that he had a positive history of this 4 years earlier when his physician had told him that he might be pre-diabetic.  Also in April 2005 it was reported that he had bilateral impingement of both shoulders and had had surgery in 1993 for a ruptured Achilles tendon.  

A July 2005 private laboratory study revealed an elevated HGB A1C but glucose was within normal limits.  

On VA psychiatric examination in May 2007 the Veteran reported having had chronic knee pain since 1993, and having had surgery for it.  He had had bilateral shoulder problems since 1993 which had been treated with surgery.  

Records of Dr. C. show that a June 2006 EKG revealed normal sinus rhythm.  In May 2007 the Veteran had dizziness and his blood pressure was low.  When seen in an emergency room and EKG revealed a LBBB which (as reported in September 2007) was new since his prior EKG in April 2007 had not shown a LBBB.  A July 16, 2007, report shows that it was suspected that he might have had a cardiac episode related to the LBBB, and he was referred for a cardiac evaluation.  Dr. C. reported in a September 2, 2007 statement that the near syncopal episode with new onset of left bundle branch block was probably due to hypertensive heart disease.  Structural heart problems had not been shown and there was no evidence of ischemia.  On July 9, 2007, he had elevated glucose and elevated HGB A1C.  In September 2007 Dr. C. reported that the recent onset of the LBBB was probably associated with hypertensive heart disease but it could be a harbinger of ischemia.  The recent episode of dizziness with near syncope was doubted to be specifically related to the LBBB but possibly due to other factors, e.g., overheating or anti-hypertensive medication.  In September 2007 an EKG yielded findings of left ventricular hypertrophy, mild left atrial enlargement, and mild mitral insufficiency, but a myocardial perfusion study found a normal sized left ventricular cavity and normal left ventricular systolic function.  

Private clinical records of the emergency room at which the Veteran was seen in May 2007 show that in March 2007 and when seen in May 2007 he had elevated glucose levels.  

Dr. K. H. reported in August 2007 that the May 2007 episode was conceivably a transient episode of complete heart block at the time the Veteran developed his LBBB.  It was equally possible that his symptoms were prompted by hypoglycemia with a "somoyji" effect and correction of his blood sugar by the time he reached the emergency room.  It was felt that the event was less likely as not a neurological event of some kind.  In July 2008 Dr. K. H. reported that the LBBB would make the EKGs uninterpretable.  It was highly unlikely that he had a significant obstructive coronary disease.  The Veteran was informed that he might have 20 - 30 percent obstructive lesions which were totally asymptomatic and which could not under any circumstance be identified by exercise testing.  

On official examination in May 2008 the Veteran reported that he did not relate his diabetes to cardiac symptoms.  He described symptoms of claudication after walking 100 yards, which had been present for 40 years.  He was taking anti-hypertensive medication.  Cardiac tests revealed a LBBB.  The examiner stated that there were no secondary complications of diabetes related to peripheral arteries or the neurological system.  The Veteran did not have a non-diabetic condition that was aggravated by diabetes and, specifically, his essential hypertension was not aggravated by diabetes.  His LBBB was asymptomatic.  There was no diagnosis as to the symptoms related of pain in the legs while walking because there was no pathology upon which to render a diagnosis.  

Records of Dr. H. show that the Veteran complained of right hip pain in January 2008.  In February 2008 it was noted that he related having had right hip pain since February 1, 2007, but he had no history of trauma and the pain did not radiate.  Right hip X-rays revealed very mild degenerative changes and the assessment was right trochanteric bursitis, iliotibial band syndrome, for which he was injected with analgesic medication.  

VAOPT records show that in September 2008 the Veteran complained of numbness and tingling of both hands for 2 months.  He had a history of bilateral shoulder rotator cuff repair, and three bilateral knee arthroscopic procedures, bilateral carpal tunnel syndrome (CTS) repairs, and right Achilles tendon repair.  In that same month electrodiagnostic testing found right CTS but no right cubital tunnel syndrome or left CTS.  Evaluation of the sensory nerves yielded findings indicative of sensory neuropathy and the Veteran was told of this and advised to better control his diabetes mellitus.  

In an April 2009 statement the Veteran reported having been treated for his blood pressure since the early 1980s.  

Records of M. D. a podiatrist from June to September 2006 show that in June 2006 the Veteran's complaints included arthritis but he denied numbness in his legs and feet.  His chief complaint was of having had foot pain for the past year which had been of sudden onset and without trauma.  He had pain in the left foot, around the middle toes.  The assessment was a Morton's neuroma.  In July and September  2006 he denied pain and swelling of the joints, cramps or weakness of the muscles.  In an April 2009 statement the podiatrist stated he had treated by Veteran for many years but old paper records had been destroyed and only those in 2006 were available.  In sum, the Veteran had bilateral moderate to severe pes planus, and bilateral hallux valgus with bunion deformities.  The podiatrist reported that "these conditions were present when [the Veteran] was in the service."  These conditions had caused pain for all the years since his service.  He had obtained partial relief via surgery.  Also, it was reported that "[h]is history related that the conditions worsened while he was in the Army and then progressed over the years since.  More recently, he has a Morton's Neuroma."  

On official psychiatric examination in July 2009 the Veteran reported that in Vietnam he had had a superficial shrapnel wound of the left foot but had not been treated for it.  

Additional Evidence Since the August 2009 Rating Decision

In the Veteran's application to reopen his claims in October 2010 he reported that his LBBB was due to Agent Orange and, as to the claim for disability of the feet, he had had surgery in September 2010. 

On official examination in February 2011 for evaluation of diabetes the Veteran reported that since having been diagnosed with diabetes by VA in 2009 he had had progressive loss of strength of the arms, hands, legs, and joints.  He related that hypertension had been diagnosed since the mid-1980s and that LBBB had been diagnosed by EKG in 2008.  He denied having fainting spells and denied having ever been given a diagnosis of heart failure.  He developed pain and weakness of the lower legs after walking distances but did not specify how far.  He sometimes had bilateral calf pain at rest.  The Veteran made a direct link between his diabetes and his "nerve problems" of tingling, numbness, and loss of sensation of the arms, hands, and legs because he reported that his diabetes had caused him to have intermittent spells of "nerve pain" in his arms, hands, and legs.  On examination reflexes as well as motor and sensory function of the upper and lower extremities were normal.  

The examiner reported that the Veteran had hypertension which was aggravated by diabetes.  It was stated that diabetes accelerated "arterio/athero" which caused a decrease in blood vessel elasticity which increased the propensity to develop high blood pressure.  An addendum noted that a chest X-ray was negative but an EKG revealed a LBBB.  It was commented that there was no objective evidence of hypertensive heart disease.  Also, while lab results were consistent with diabetes mellitus, type II, there was no objective evidence of diabetic neuropathy.  

Records from the Arthritis and Rheumatic Diseases clinic in 2011 show that in May 2011 the Veteran was evaluated for polyarthralgias.  He had noted increasing difficulty with fine motor skills and had had continued numbness of the hands.  He had "CT" surgery in "2007, 2008" and the numbness and tingling had "never gone again."  On examination degenerative changes were felt along the 1st metatarsophalangeal (MTP) joints.  There was no motor weakness.  The assessments were pain in multiple joints; idiopathic peripheral neuropathy, and malaise and fatigue.  In June 2011 he reported that an EMG had shown possible cervical radiculopathy causing decreased strength in the hands.  He denied radicular symptoms.  The assessment was ossification of cervical ligaments.  In December 2011 it was noted that a cervical spine MRI and the levels of abnormality did not correspond with the EMG and symptoms.  The assessments were pain at multiple joints sites and idiopathic peripheral neuropathy, not otherwise specified.  

Records of Dr. S. B. of the Williamsburg Neurology and Sleep Disorders include a May 2011 report of nerve conduction studies.  The interpretation was normal bilateral upper extremity nerve conduction studies, but there was chronic, moderate left C5, C6 thru C8 radiculopathies.  A cervical MRI was recommended.  

A June 2011 cervical MRI revealed mild broad-based disc bulging minimally effacing the ventral thecal sac at C4-5 with mild left greater than right foraminal narrowing.  

Records of Dr. S. B. of the Williamsburg Neurology and Sleep Disorders includes reports in July and August 2011 in which it was noted that the Veteran had a history of Lyme's disease, Agent Orange, and bilateral "CTR" (carpal tunnel releases).  It was noted that another physician had reported that an EMG did not correlate with an MRI.  He had had a history of loss of sensitivity and control of his hands since 2002, superimposed on left hand surgery for trauma experienced in a 1980s when he was hit by a car.  It was noted that nerve conduction studies of the upper extremities were normal but there was a suggestion of cervical radiculopathy originating from C5 - C6.  He was treated for hypercholesterolemia.  He had carpal tunnel surgery in 2003.  It was reported that nerve conduction studies found no evidence of neuropathy.  It was stated that cervical radiculopathy did not involve the forearms and hands.  The differential diagnoses included arthritis with pain syndrome and a second possibility was small fiber polyneuropathy related to diabetes, which would not be measured on nerve conduction study testing, but this would explain the Veteran's glove and stocking distribution of symptoms.  There was a notation of "small fiber neuropathy" as well as that the Veteran was to be evaluated and treated for arthritis and "diabetic neuropathy."  He was to be given Alpha lipoic acid for prevention of diabetic neuropathy progression, and it was noted that hypercholesterolemia had been associated with small fiber neuropathy.  

At the April 2014 videoconference the Veteran testified that in 2007 he was diagnosed with diabetes, for which he started taking the medication.  In about 2008 he had a black out and a bundle branch blockage.  He then developed numbness of his my hands, his feet burned, and his hips would bother him.  Specialists had informed him that his problems were not due to arthritis but were due to his diabetes.  Dr. S. B. had informed him that testing had revealed that his problems were not due to arthritis.  However, the Veteran also testified that arthritis in his neck had been found.  Page 15 of the transcript.  Also, he had been informed that there was a possibility that he had radiculopathy of the upper extremities due to cervical stenosis.  Pages 17 and 18.  However, Dr. S. B. had stated that cervical radiculopathy did not involve the forearms and hands and a possible diagnosis was small fiber polyneuropathy due to diabetes.  Page 21.  

The Veteran further testified that as to his feet he had had to run with combat boots (which was the apparent basis for the opinion of M. D., a podiatrist, that Morton's neuroma and bilateral hallux valgus with bunions were present during service).  Page 27.  Also, a 1989 physician's note indicated that the Veteran had been treated for "hyperglycemia" and hypertension for some time.  Page 30.  He had begun having problems from a LBBB in 2007, and the Veteran felt that this was also related to his diabetes.  Page 32.  

Hypertension

The evidence on file prior to the final August 2009 RO denial of service connection for hypertension did not establish that this disorder was related to military service or the Veteran's service-connected diabetes.  Specifically, an opinion expressed at the time of the May 2008 official examination was that there were no secondary complications of diabetes related to peripheral arteries or the neurological system.  He did not have a non-diabetic condition that was aggravated by diabetes and, specifically, his essential hypertension was not aggravated by diabetes.  

The Board further notes that in August 2009, as now, hypertension was not considered to be a form of ischemic heart disease for the purpose of applying presumptive service connection for a disability related to in-service herbicide exposure.  However, the evidence since the 2009 RO decision includes an opinion stated on official examination in February 2011 that the Veteran's hypertension was aggravated by the diabetes, observing that diabetes accelerates "arterio/athero" which causes a decrease in blood vessel elasticity and, in turn, increased the propensity to develop high blood pressure.  

This medical opinion is both new and it is sufficiently material to reopen the claim for service connection for hypertension.  However, prior to de novo adjudication of the claim on the merits further evidentiary development is required in light of the conflicting medical opinions on file.  

Left Bundle Branch Block

The evidence on file at the time of the final August 2009 RO denial of service connection for LBBB did not establish that this disability was related to military service and did not demonstrate that it was related to the Veteran's service-connected diabetes.  VA examiner in May 2008 stated that LBBB was not caused by his diabetes, because a relationship between these conditions is not supported by medical literature.

However, the evidence since the 2009 RO decision includes an opinion stated on official examination in February 2011 that the Veteran's hypertension was aggravated by the diabetes, observing that diabetes accelerates "arterio/athero" which causes a decrease in blood vessel elasticity and, in turn, increased the propensity to develop high blood pressure.  It was stated that there was no objective evidence of hypertensive heart disease.  

Nevertheless, despite the latter comment by the 2011 official examiner, there is other evidence on file which suggests the possibility that the Veteran does have organic changes of the heart which may be related to hypertension.  Specifically, prior cardiac studies revealed, among other things, the possibility that the Veteran has left ventricular hypertrophy.  As to this, the Board notes that cardiac hypertrophy is a rating factor for the evaluation of hypertensive heart disease under 38 C.F.R. § 4.104, Diagnostic Code 7007.  

Accordingly, the additional evidence is sufficiently material to the claim for warrant further evidentiary development and, so, the claim for service connection for a LBBB is reopened.  However, prior to de novo adjudication of the claim on the merits further evidentiary development is required in light of the conflicting evidence on file.  

Disability of both hands, both arms, and both feet

The evidence on file at the time of the August 2009 prior denial of service connection for disabilities of both hands, both arms, and both feet included evidence indicating that the Veteran had etiologies for symptoms of these anatomical parts which was unrelated to military service, in-service herbicide exposure, and diabetes.  That is, he had had CTS of both wrists, impingement syndrome of both shoulders, and disabilities of the feet, i.e., pes planus, hallux valgus, bunions, and Morton's neuroma.  

The Board is aware that the additional evidence includes evidence suggesting that hypercholesterolemia and cervical radiculopathy may play a role in the Veteran's now having neurologic symptoms of his extremities.  However, in light of the additional evidence, particularly from Dr. S. B. of the possible of small fiber neuropathy and evidence from a podiatrist relating disability(ies) of the feet to military service, there is now adequate reason to have these diagnostically confusing matters clarified.  For this reason, these claims will be reopened and remanded for evidentiary development.  

Diabetes Mellitus

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010). 

In this case, the evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disability resulted in symptoms that would warrant staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505(2007).  

Diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  The 20 percent evaluation encompasses requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under DC 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note (1) to DC 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note 2 provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

Background

On official examination in May 2008 it was reported that the Veteran had no history of diabetic ketoacidosis or hypoglycemia.  He denied having progressive weight loss.  Treatment of his diabetes was with medication and diet control.  He denied that his diabetes affected his eyes or skin.  On examination he weighed 202 pounds.  Motor and sensory functions and reflexes in the upper and lower extremities were normal.  

The Veteran's claim for an increased rating for diabetes was received in October 2010.  

On official examination in February 2011 the Veteran reported that his dose of oral Glipizide, for diabetes, had been doubled since November 2010.  His current treatment for his diabetes included a 2000 calorie diet and Glipizide 5 mgs. twice daily. He denies ever having any requirement for insulin.  He requested that consideration be given to recent progressive increases in his fasting blood sugar levels above normal in spite of recent increase in his dose of daily Glipizide. He did not claim that his has ever had any problems with his blood sugar being so high or so low that treatment was required in a hospital.

The Veteran reported that he had experienced progressive loss of strength in his arms, his hands, his legs, and his joints.  He stated that he had gained 20 pounds since his last VA examination but he denied having had any weight loss since his last doctor's visit.  He stated that he had experienced skin rashes that "come and go" but he denied any eye problems. 

The Veteran stated that when walking distances he developed weakness and pain of both lower legs but did not specify how far it was that he had to walk before the lower extremity pain occurred.  He did not claim that he was required to regulate of any his activities due to his diabetes or that he was impotent.  

On physical examination the Veteran weighed 202 pounds, and reported that he had gained weight since his last VA examination.  He was well developed, well nourished and there were no signs of malaise.  His skin was normal.  There was no evidence of any persistent coldness or change of skin color. There was no limb pain at rest and no evidence of any gangrene, deep ischemic ulcers or superficial ulcers, or atrophic skin changes. There was no evidence of edema, dermatitis, cellulitis or arteriovenous fistula of the lower extremities.  All peripheral pulses in the lower extremities were 2+.  Motor function was normal in the upper and lower extremities.  Sensory functions were normal in the upper extremities, and all tested reflexes in the upper extremities were 2+ bilaterally.  In the lower extremities sensory function was normal, bilaterally, and reflexes at the knees were 3+, bilaterally, and 2+ at the ankles.  The examiner reported that there was no peripheral nerve involvement.  

The diagnosis was that the Veteran's diabetes was unchanged.  The examiner reported that there were no affect of the diabetes on the Veteran's usual occupation or his activities of daily living.  Also, there were no complications of the skin, eyes, or heart.  Moreover, the examiner reported that there was no objective evidence of diabetic nephropathy.  

At the April 2012 videoconference the Veteran testified that he continued to take oral medication for diabetes and that his diet was one with low sugar and carbohydrate intake.  However, he testified that his treating physicians had not instructed him to avoid any types of activities.  In fact, he testified that he participated in an exercise regimen.  


Analysis

The evidence shows that the Veteran has never been required to take insulin or required to regulate his activities.  

Thus, although the Veteran's testimony seems to suggest that he has somewhat limited his activities, he also testified that he engages in an exercise regimen.  Moreover, the avoidance of strenuous occupational and recreational activities has not been established by the medical evidence, as no health-care provider had instructed the Veteran to avoid strenuous occupational and recreational activities.  The Board has considered the contention and evidence that the Veteran's blood sugar levels have fluctuated and his testimony as to his use of oral medication, as well as the affect of his diabetes on his activities of daily living.  Nevertheless, the criteria for a rating in excess of 20 percent for diabetes have not been met.  

In this case, for the reasons shown and explained, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for diabetes and, so, there is doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected diabetes is adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to diabetes which is not already contemplated by the potentially applicable schedular criteria.  Moreover, a comparison of his weight at the time of the 2008 and 2010 official rating examinations discloses no significant weight gain, contrary to what he has reported.  Further, the rating criteria otherwise adequately describe the severity and symptomatology of the Veteran's service-connected diabetes.  

Here, there is no suggestion or contention that the diabetes, cumulatively or collectively with the service-connected post-traumatic stress disorder (PTSD) causes marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).


ORDER

An effective date for service connection for diabetes mellitus, type II, prior to January 21, 2008, is denied.  

New and material evidence having been submitted, the claims for service connection for hypertension, a left bundle branch block, disability of both hands, disability of both arms, and disability of both feet are reopened.  To this extent only these claims are granted.  

A rating in excess of 20 percent for diabetes mellitus is denied.  


REMAND

The evidence of record now suggests the possibility, as explained, that the Veteran's hypertension may have been at least aggravated, if not caused, by service-connected diabetes, and that hypertension or some forme of cardiovascular disease may in some manner be related to the claimed LBBB.  Moreover, clarification is required as to whether the Veteran now has diabetic neuropathy which affects his hands, arms, and feet.  

As with the now reopened claims for service connection for disability of the hands, arms, and feet, the evidence of record give rise to the possibility that the Veteran now has neurologic symptoms which affect both of his hips, even though there is also evidence that he has degenerative changes of at least one hip.  

The Veteran has not been provided a VA examination for medical opinions as to the disabilities which are now reopened because, prior to reopening herein, such examinations are not provided until and unless new and material evidence is submitted to reopen the claims, but such is not the case here.  See 38 C.F.R. § 3.159(c)(4)(iii); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

In particular, the Veteran should be requested to provide all information relative to all postservice treatment of his knees, and to execute and return the needed authorization or release forms for obtaining such records.  

Based on his response, the RO must attempt to procure copies of all such records from the identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence should be documented in the record.  If, after making reasonable efforts to obtain named records they cannot be obtained, notify the Veteran and (a) identify the specific records which cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative should then be given an opportunity to respond.

2.  Afford the Veteran a VA examination to determine (a) whether his hypertension is as likely as not caused or aggravated by his service-connected diabetes, and, if so, (c) whether his LBBB or any other cardiovascular disease, including any form of ischemic heart diseases, is as likely as not caused or aggravated by the claimed hypertension or service-connected diabetes.  

The examiner is requested to render an opinion as to whether it is at least as likely as not that hypertension was incurred in-service or manifested within one year of discharge from service in April 1970 in light of the Veteran's complaint at service discharge of having or having had high blood pressure and his elevated systolic reading of 156 on VA examination in October 1970 which was within one year of the April 1970 discharge from service. 

Also, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's LBBB is a manifestation of hypertension, hypertensive heart disease, or (as speculated by a private physician) any form of ischemic heart disease. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The record must be made available to the examiners for review prior to, and during, the examination.

The examiner is request to address the conflicting medical opinions on file as to the relationship between diabetes and hypertension and, to the extent possible, clarify the matter of any cardiovascular disease or disability, to include whther the Veteran has any form of ischemic heart disease, which the Veteran may now have as well as any relationship thereof to the service-connected diabetes and the claimed hypertension.  

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Afford the Veteran a VA neurology examination to determine whether any disabilities which the Veteran may now have of the hands, arms, feet and his hips is as likely as not caused or aggravated by his service-connected diabetes, including any form or peripheral neuropathy due either to herbicide exposure or to diabetes.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation. 

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The record must be made available to the examiners for review prior to, and during, the examination.

The examiner is request to address the confusing medical evidence on file as to the relationship between diabetes and the neurologic symptoms which the Veteran has had. 

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  The Veteran must be advised of the importance of reporting to these VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letters sent to the Veteran advising him of the time, date, and location of the scheduled examinations should be included in the claims folder and should reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable. 

5.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH H. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


